Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (GB 2516134) in view of Griffiths (Dave’s Blog of Art and Programming, Dec. 22, 2014, url: http://pawfal.org/dave/blod/2014/12/coding-with-threads-frame-loom).
Regarding claims 1, 11 and 20, Walker teaches a flame resistant garment for turnout coats for firemen comprising a woven fabric shaped to cover at least a portions of a wearer’s body. The woven fabric comprises background yarns woven with figure yarns with both the background yarn and figure yarns extending in both the warp and fill direction. The background yarns and the fill yarns form a repeat within the fabric. The background yarns can be construed as warp A, weft A and weft C. The figure yarns can be construed as warp B, warp B and warp C. The repeat is formed from about 6 to 20 yarns in the warp direction and intersect with about 6 to 20 yarns in the fill direction. The background yarn and figure yarns are taught at a ratio of 1:1 and further teaches motivation to vary the background to figure yarn ratio. It would have been obvious to one of ordinary skill in the art to use the claimed ratio in the warp and fill direction in 
Walker is silent regarding the claimed spiral pattern and its details. However, Griffiths teaches a spiral woven pattern in order to create woven designs in fabrics. It would have been obvious to one of ordinary skill in the art to employ the spiral design of Griffiths or variations thereof in Walker in order to create various pattern design and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art to form any type of pattern including the presently claimed spiral pattern with the spiral figured forms in rows and columns at the claimed intervals as it is known in the art. Moreover, as set forth in MPEP 2144.04, “…matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”.
Regarding claim 4, the repeat is formed from about 7 to 9 in the warp direction that insect with about 7 to 9 yarns in the fill direction. 
Regarding claim 9, the background yarns are visually different than the figure yarns as Walker teaches raised patterning. 
Regarding claim 10, the fabric is comprised of at least 75% flame resistant fibers. 
Regarding claim 12, at least one of the background yarns and figure yarns is made of aramid fibers. 
Regarding claim 13, Walker teaches the woven fabric includes a combination of spun and filament yarns.
Regarding claims 14 and 21, Walker teaches the fabric can comprise filament yarn and spun yarns but does not explicitly teach the figure yarns comprise spun yarn and the background yarns comprise filament yarns or the figure yarns comprise filament yarn and the background 
Regarding claim 15, the figure yarns comprise PBI. 
Regarding claim 16, Walker is silent regarding the inclusion of flame resistant cellulose fibers. However, it is well known to include flame resistant cellulose fibers in firefighter apparel in order to improve hand and absorbency. It would have been obvious to one of ordinary skill in the art to include flame resistant cellulose fibers in order to improve hand and absorbency and arrive at the claimed invention. 
Regarding claim 17, Walker teaches the woven fabric comprises in the claimed amount.
Regarding claim 18, Walker teaches 150-300gsm which reads on the claimed osy weight.  
Regarding claim 19, the fabric has a twill like weave.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant admits that Griffiths discloses spiral figures, but argues Griffiths teaches that the spiral pattern may not be dimensionally stable and that Griffiths does not teach fire resistant materials. Applicant further argues that one of ordinary skill in the art would not combine Griffiths with Walker because the spiral pattern may not be stable and such would teach away from incorporation in to fire resistant garments. The Office disagrees. Griffiths states that the pattern may be dimensionally unstable, but also teaches it depended on the material that is used, 
Applicant argues unexpected results obtained air permeability and breaking strength that were argued in the European patent application and presented in the response filed in the present application on 11/23/2021. The data is not commensurate in scope with the claims. The present claims recite 6-10 yarns in the warp direction in the repeat and 6-10 yarns in the weft direction in the repeat and such data is not demonstrated in the Remarks. The data presented only exemplifies PBO and aramid yarns and clearly any type of yarns which provide fire resistance are envisaged by the present claims.  In the Remarks, Applicant presents data with a diamond twill weave which is not presently claimed. Therefore, the data and arguments presented are not found to be convincing. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789